Name: COMMISSION REGULATION (EEC) No 2353/93 of 24 August 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 26. 8 . 93 Official Journal of the European Communities No L 216/5 COMMISSION REGULATION (EEC) No 2353/93 of 24 August 1993 establishing unit values for the determination of the customs value of certain perishable goods \ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 August 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1993 . For the Commission Karel VAN MIERT Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p , 6. No L 216/6 Official Journal of the European Communities 26 . 8 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59 } New Potatoes 16&gt;16 653 126'79 31 &gt;15 108'36 4373 13'17 29415 35 »04 12'27 120 0702 00 9o) Tomatoes 100'05 4 047 784'93 192&gt;86 670&gt;84 27072 81 &gt;56 182099 216,93 76,01 1.30 0703 10 19 Onions (other than seed) 37,43 1514 293,65 72,15 250,97 10128 30,51 68125 81,15 28,43 1.40 0703 20 00 Garlic 66,16 2676 519,10 127,54 443,65 17904 53,94 120428 143,46 50,27 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 160 ex 0704 10 9o | Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127&gt;38 45&gt;06 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1,110 Q7Q5 } j JQ ) Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58568 71,55 24,98 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1150 0707 00 19 ) Cucumbers 41 &gt;14 1654 307&gt;45 8 °.47 270&gt;68 10 972 32,98 73514 90,25 32(27 1,160 0708 10 9o[ Peas (&amp;sum sativum) 213,60 8640 1675,80 411,76 1432,23 57799 174,14 388777 463,16 162,29 1.170 Beans : 1,170,1 0708 20 9o | fpCp ) S *Vigna SPP"' Phaseolus l79lJ J24g l40572 34539 1201,40 48484 146,07 326119 388,51 136,14 U70'2 0708 20 9o | ^ZfcZ £eL^Sa  ¢)' ga ~ ^71 1879 352." ° 91 -24 31W « 12464 37^ 83960 1 °2.58 35-81 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 611,58 24740 4798,08 1 178,93 4100,71 165489. 498,59 1 113128 1326,10 464,68 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 97,14 3929 762,10 187,25 651,33 26285 79,19 176802 210,62 73,80 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 lens var. dulce) 1.230 0709 51 30 Chantarelles 397,2&lt; 16070 3116,65 765,79 2663,66 107495 323,86 723044 861,38 301,84 1.240 0709 60 10 Sweet peppers 56,82 2298 445,81 109,54 381,01 15376 46,32 103425 123,21 43,17 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 71,08 2875 557,67 137,02 476,61 19234 57,95 129377 154,13 54,01 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 49,38 1997 387,41 95,19 331,10 13362 40,25 89878 107,07 37,52 fresh 2.30 ex 0804 30 00 Pineapples, fresh 36,49 1476 286,31 70,34 244,69 9875 29,75 66423 79,13 27,72 240 ex 080440 9ol Avocados&gt; fresh 135-94 5499 1066,53 262,05 911,51 36785 110,82 247429 294,76 103,29 26. 8 . 93 Official Journal of the European Communities No L 216/7 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ] ex 0805 20 901 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 080920 10 }0809 20 90 f ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendrai, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 115,41 4668 905,45 222,47 773,85 31229 94,09 210061 250,25 87,69 29.84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,67 40,27 1629 315,93 77,62 270,01 10896 32,83 73294 87,31 30,59 35,96 1454 282,13 69,32 241,12 9730 29,31 65452 77,97 27,32 92,46 3740 725,45 178,25 620,01 25021 75,38 168300 200,50 70,25 69,88 2812 527,21 136,50 464,32 18 646 56,33 125606 153,46 53,57 53,94 2182 423,23 103,99 361,72 14597 43,98 98188 116,97 40,99 52,00 2103 407,96 100,24 348,66 14070 42,39 94645 112,75 39,51 57,23 2315 449,05 110,33 383,78 15488 46,66 104177 124,10 43,49 130,19 5266 1021,40 250,96 872,95 35229 106,13 236960 282,29 98,92 50,05 2024 392,68 96,48 335,61 13544 40,80 91 101 108,53 38,03 57.85 2340 453,91 111,52 387,93 15655 47,16 105304 125,45 43,96 93,27 3773 731,78 179,80 625,42 25239 76,04 169768 202,25 70,87 17,78 719 139,51 34,27 119,23 4811 14,49 32366 38,55 13,51 1 39,02 5623 1 090,67 267,98 932,14 37617 113,33 253029 301,44 105,63 47,13 1906 369,77 90,85 316,02 12753 38,42 85784 102,19 35,81 42,70 1727 335,06 82,32 286,36 11556 34,81 77732 92,60 32,45 69,16 2798 542,65 133,33 463,78 18716 56,38 125893 149,98 52,55 22,18 897 174,08 42,77 148,78 6004 18,08 40386 48,11 16,85 247,86 9982 1864,34 485,74 1635,68 66149 198,97 438280 544,67 192,93 102,26 4136 802,32 197,13 685,71 27672 83,37 186134 221,74 77,70 34,31 1388 269,22 66,15 230,09 9285 27,97 62459 74,40 26,07 No L 216/8 Official Journal of the European Communities 26. 8 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 72,26 2923 566,93 139,30 484,53 19553 58,91 131525 156,69 54,90 2-190 0809401J) Plums 63'22 2557 496&gt;05 121 '88 423?s 17109 51 &gt;54 ^ 5081 137,09 48,04 2200 0810 10 9o| Strawberries 155,21 6218 1 159,45 302,56 1021,70 41065 124,00 278950 339,49 121,58 2.205 0810 20 10 Raspberries ¢ 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 128,55 5200 1008,55 247,81 861,96 34785 104,80 233977 278,74 97,67 Planch.^ 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 550,85 22283 4321,60 1061,85 3693,48 149055 449,07 1 002587 1 194,41 418,54 fruit) 2.250 ex 0810 90 30 Lychees 370,79 14999 2908,98 714,76 2486,17 100332 302,28 674867 803,98 281,73